EXAMINER’S AMENDMENT
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Christopher Wright on 5/24/2022.

Claim 1
 Lines 11 and 19, “inside layer” has been replaced with –inner layer — on all occurrences.
Line 17, “at least the coil spring and the water tube comprise” has been replaced with –the coil spring comprises—
Claim 5
Line 2, “is hollow and” has been deleted.
Claim 11
Line 2, “the side walls” has been replaced with –the side wall portions—
Claim 17
Line 3, “a side wall” has been replaced with –a side wall portion--.
Claim 20
Line 4, “attaching a” has been replaced with -attaching--.
Lines 8 and 19, “inside layer ” has been replaced with –inner layer— on all occurrences.
Line 17, “at least the coil spring and the water tube comprise” has been replaced with –the coil spring comprises—

REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a portable pet watching station configured to be collapsed comprising a top portion connected to a bottom portion, the top and bottom portions comprising an inner layer with elastic holes and an outer layer,  a hollow coil spring and water tube disposed between the inner and outer layers, the coil spring comprising a plurality of water outlets as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. For example, WO 86/01978 discloses a portable pet watching station configured to be collapsed comprising a top portion connected to a bottom portion, a hollow coil spring and water tube disposed between the inner and outer layers, the coil spring comprising a plurality of water outlets but fails to teach the top and bottom portions comprising an inner layer with elastic holes, an outer layer and the water outlets comprising nozzles.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/Primary Examiner, Art Unit 3647